UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09174 Aegis Value Fund, Inc. (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of principal executive offices) (Zip code) Aegis Financial Corp 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:November 30, 2013 Item 1. Schedule of Investments. Aegis Value Fund Schedule of Portfolio Investments November 30, 2013 (Unaudited) Shares Value Common Stocks - 93.8% Consumer Discretionary - 10.0% Auto Components - 0.9% Superior Industries International, Inc. Hotels, Restaurants & Leisure - 3.6% Bowl America, Inc. Class A Century Casinos, Inc. (1) Frisch's Restaurants, Inc. Luby's, Inc. (1) Ruby Tuesday, Inc. (1) Household Durables - 1.5% Bassett Furniture Industries, Inc. Natuzzi S.p.A. - SP ADR (1) Retail Holdings N.V. Media - 0.1% Ballantyne Strong Inc. (1) Multiline Retail - 0.9% ALCO Stores Inc. (1)(3) Specialty Retail - 0.7% Citi Trends Inc. (1) Textiles, Apparel & Luxury Goods - 2.3% Delta Apparel, Inc. (3) Tandy Brands Accessories, Inc (1) Total Consumer Discretionary Consumer Staples - 4.8% Food & Staples Retailing - 0.7% Spartan Stores, Inc. Food Products - 0.5% Thorntons PLC (1)(2) Tobacco - 3.6% Alliance One International, Inc. (1) Total Consumer Staples Energy - 25.6% Energy Equipment & Services - 8.4% Cal Dive International, Inc (1) Leader Energy Services Ltd. (1)(2) McDermott International, Inc. (1) Mitcham Industries, Inc. (1) Patterson-UTI Energy, Inc. Oil, Gas & Consumable Fuels - 17.2% Endeavour International Corp. (1) EPL Oil & Gas, Inc. (1) Magnum Hunter Resources, Corp. (1) Peabody Energy Corp. Questerre Energy Corp. (1)(2) Stone Energy Corp. (1) Swift Energy Co. (1) WPX Energy Inc. (1) ZaZa Energy Corp. (1) Total Energy Financials - 11.8% Capital Markets - 1.1% SWS Group, Inc. US Global Investors, Inc. Commercial Banks - 0.0% Citizens Bancshares Corp. Diversified Financial Services - 0.9% California First National Bancorp. Insurance - 7.1% Aspen Insurance Holdings Ltd. EGI Financial Holdings, Inc. (1)(2) Tower Group International, Ltd. White Mountains Insurance Group Ltd. Real Estate Investment Trusts (REITs) - 2.6% BRT Realty Trust CommonWealth REIT Thrifts & Mortgage Finance - 0.1% First Federal of Northern Michigan Bancorp, Inc. Total Financials Industrials - 13.6% Aerospace & Defense - 0.8% Sypris Solutions, Inc. The Allied Defense Group, Inc. (1) Airlines - 3.3% Dart Group PLC (2) JetBlue Airways Corp. (1) Commercial Services & Supplies - 0.3% Versar, Inc. (1) Construction & Engineering - 0.2% Integrated Electrical Services, Inc. (1) Machinery - 5.2% Hardinge, Inc. Tecumseh Products Co. Class A (1)(3) Tecumseh Products Co. Class B (1)(3) Marine - 0.5% Baltic Trading Ltd. Globus Maritime Ltd. (1) Ultrapetrol Bahamas Ltd. (1) Trading Companies & Distributors - 3.3% Aircastle Ltd. Total Industrials Information Technology - 11.0% Communication Equipment - 2.4% Tellabs, Inc. (1) Electronic Equipment, Instruments & Components - 4.2% Frequency Electronics, Inc. Ingram Micro, Inc. Class A (1) Sanmina Corp. (1) IT Services - 1.1% StarTek, Inc. (1) Semiconductor & Semiconductor Equipment - 3.3% Photronics, Inc. (1) Total Information Technology Materials - 16.5% Metals & Mining - 11.9% Amerigo Resources Ltd. (3) AuRico Gold Inc. Coeur Mining Corp. (1) Dalradian Resources Inc (1)(2) Geodrill Ltd. (1)(2) Guyana Goldfields Inc. (1) Horsehead Holding Corp. (1) International Tower Hill Mines Ltd. (1) Lake Shore Gold Corp. (1) McEwen Mining, Inc. (1) Nevsun Resources Ltd. Olympic Steel Inc Sulliden Gold Corp Ltd. (1)(2) Universal Stainless & Alloy Products Inc. (1) Paper & Forest Products - 4.6% Mercer International, Inc. (1) Resolute Forest Products Inc. (1) Total Materials Utilities - 0.5% Independent Power Producers & Energy Traders - 0.5% Maxim Power Corp. (1)(2) Total Materials Total Common Stocks (Cost $237,299,463) Warrants - 1.1% Energy - 0.1% Oil, Gas & Consumable Fuels - 0.1% Magnum Hunter Resourses, Corp., Exercise Price: $85.00, 04/15/2016 (1) Total Energy (Cost $0) Financials - 1.0% Insurance - 1.0% American International Group, Inc., Exercise Price: $45.00, 01/19/2021 (1) Total Financials (Cost $839,944) Total Warrants (Cost $839,944) Total Investments - 94.9% (Cost $238,139,407) Other Assets in Excess ofLiabiliies - 5.1% Net Assets - 100.0% $ (1) Non-income producing securities. (2) Foreign security denominated in U.S. Dollars. (3) Affiliated Company – The Fund is owner of more than 5% of the outstanding voting securities. See Notes to the Financial Statements for additional information on Investments in Affiliated Companies. (4) Security was fair valued in accordance with the policies and procedures approved by the Board of Directors. At November 30, 2013, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments Gross unrealized appreciation ) Gross unrealized depreciation Net unrealized depreciation on investments The difference between cost amounts, if any, for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. The securities in the portfolio have been organized by their respective GICS code. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Portfolio Characteristics November 30, 2013 (Unaudited) Industry Breakdown % of the Fund’s Net Assets Common Stock 93.8% Aerospace & Defense 0.8% Airlines 3.3% Auto Components 0.9% Capital Markets 1.1% Commercial Banks 0.0% Commercial Services & Supplies 0.3% Communication Equipment 2.4% Construction & Engineering 0.2% Diversified Financial Services 0.9% Electronic Equipment, Instruments & Components 4.2% Energy Equipment & Services 8.4% Food & Staples Retailing 0.7% Food Products 0.5% Hotels, Restaurants & Leisure 3.6% Household Durables 1.5% Independent Power Producers & Energy Traders 0.5% Insurance 7.1% IT Services 1.1% Machinery 5.2% Marine 0.5% Media 0.1% Metals & Mining 11.9% Multiline Retail 0.9% Oil, Gas & Consumable Fuels 17.2% Paper & Forest Products 4.6% Real Estate Investment Trusts (REIT) 2.6% Real Estate Management & Development 0.0% Semiconductor & Semiconductor Equipment 3.3% Specialty Retail 0.7% Textiles, Apparel & Luxury Goods 2.3% Thrifts & Mortgage Finance 0.1% Tobacco 3.6% Trading Companies & Distributors 3.3% Warrants* 1.1% Oil, Gas & Consumable Fuels 0.1% Insurance 1.0% Other Assets in Excess ofLiabiliies 5.1% Total Net Assets 100.0% Investments in Affiliated Companies* Investments representing 5% or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the 1940 Act. The aggregate value of all securities of affiliated companies held in the Aegis Value Fund as of November 30, 2013 amounted to $23,714,920, representing 8.00% of net assets. A summary of affiliated transactions for the period ended November 30, 2013 is as follows: Aegis Value Fund Tecumseh Tecumseh ALCO Amerigo Delta Products Co. Products Co. Stores Inc. Resources Ltd. Apparel Inc Class A Class B Total August 31, 2013 Balance Shares - - Cost $ $
